DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-4 and 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211).
 	Regarding claim 1, ‘063 discloses “an assisting apparatus” (claim 1) “for bean roasting” (claim 1).
 	‘063 is silent regarding a microphone, being configured to sense sound in a chamber of a bean roasting device to generate an audio signal; a processor, being electrically connected to the microphone, and being configured to receive the audio signal from the microphone and generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window.
Wilson et al. teaches “a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to receive the audio signal from the microphone” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9), wherein “the control signal indicates the time point representing one of a crack start time point, an intensive stage of cracking, and a crack end time point” (fig.9 shows the crack rate in relation to the time based on the acoustic monitoring or see para.0065, i.e., the first track progresses from just before 400s within the roast and ends at about 600s. Examiner interpreted that the crack start time point is at about 400s, an intensive stage of cracking is between 650s-700s, and a rack end time point is at about 740s). ‘063 teaches bean roasting device. Wilson et al. teaches bean roasting device. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘603 with Wilson et al., by adding Wilson’s microphone and program to ‘063, to provide process control to achieve a desired final product (abstract and para.0008) as taught by Wilson et al.
 	Regarding claim 2, modified ‘063 discloses “a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (‘063, Claims 2 and 9).
 	Regarding claim 3, modified ‘063 discloses “a display panel electrically connected to the processor, wherein the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (‘063, Claims 3 and 10).
Regarding claim 4, modified ‘063 discloses “a transceiver electrically connected to the processor, a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (‘063, Claims 4 and 11).
 	Regarding claim 7, modified ‘063 discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal to calculate a total signal energy value of the to-be-analyzed signal in a time domain, and the energy value is the total signal energy value” (Wilson, para.0070, i.e., a total signal energy value is interpreted as an energy value that can be a threshold value such as 300 cracks/min. It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation). It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation.
 	Regarding claim 8, modified ‘063 discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal and transforms the to-be-analyzed signal into a frequency-domain signal to calculate a total signal energy value of the frequency-domain signal on a particular frequency band, and the energy value is the total signal energy value” (Wilson, para.0011, i.e., using frequency domain processing and para.0062, i.e., a first crack contains more low frequency content, with a spectral peak at about 500 Hz. Examiner interpreted that a total signal energy value is the energy value and the frequency). It would be obvious that the peak frequency is the result of the calculation in order calculate the peak frequency value with respect to time. 


 	Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) as applied in claims 1-4 and 7-8 above, and further in view of Enomoto (US 5,387,256) and Baarman et al. (US 2007/0221668).
 	Regarding claim 21, ‘063 discloses ‘063 silent regarding a transceiver, being electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmits another control signal to the bean roasting apparatus comprising a device to enable the device to perform a bean offloading operation.
 	Enomoto teaches “the processor transmits the controls signal to enable the bean roasting device to perform a bean offloading operation” (col.3 at lines 43-47, i.e., a coffee bean discharge door 15 is provided at a section of the bottom of the container, and this door is designed so that it can be opened and closed by a solenoid 16. This suggest that the door can be used to open and closed the opening or discharge port in order to discharge the coffee beans. col.7 at lines 27-33, i.e., all the power components and the controls are electrical, and a power cord is provided for connecting the unit to a wall outlet. The electronic control unit 80 is connected to and controls all of the functions (including those of the roaster) of the coffee maker). Tan teaches coffee roaster. Enomoto teaches coffee roaster. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘063 with Enomoto, by adding Enomoto’s discharge door and temperature sensor in connection with ‘063 controller, to allow automatic discharge 
 	Baarman et al. teaches “a transceiver” (140), electrically connected to “the processor” (132), wherein “the processor” (132) further transmits the control signal to “the transceiver” (140) “to make the transceiver transmits another control signal to a device to enable the device to perform an operation” (para.0056, i.e., processor 132 by way of transceiver 140 provides instructions and information to processor 38 so that processor can control the power of a device. Para.0058, i.e., transceiver could be use RFID, Bluthtooth, WIFI). ‘063 teaches cooking apparatus. Baarman et al. teaches cooking apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘063 with Baarman et al., by adding Baarman et al.’s wireless control device (transceiver and processor) in communication connection with ‘063’s controller, to allow user to control the and monitor the cooking device (para.0057) without physically present at cooking appliance so that helps user perform multi-tasking and save time since user can control the appliance at a distance.  

 	Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) as applied in claims 1-4 and 7-8 above, and further in view of Logan et al. (US 2016/0198885).
Regarding claim 5, modified ‘063 discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone) “to adjust the threshold” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Wilson et al., para.0010-0011 discuss about the feedback signal to the processor is used to compare real-time data to the pre-stored data in order to match or follow the desired roasting profile. This suggest or implies that the roasting profile of the acoustic data (i.e., threshold or tolerance) can be modified or adjusted because the acoustic data constitutes the acoustic tolerance in order to determine the first and second crack of the beans. Para.0009, 0012 discuss about the tolerance of the acoustic data). ‘063 teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘063 with Logan, by adding Logan et al.’s transceiver to modified ‘063’s device, to provide communication with mobile device to allow user to control the device wirelessly. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating a user to control the cooking device wirelessly.


 	
 	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211), as applied in claims 1-4 and 7-8 above, and further in view of Rundle (US 2014/0146976).
 	Regarding claim 9, modified ‘063 discloses all the features of claim limitations as set forth above except for the processor further performs a noise reduction on the audio signal.
 	Rundle teaches “the processor” (para.0036, i.e., control circuitry 32 may be implemented using one or more integrated circuits such as microprocessors … include noise cancellation circuitry and other audio processing circuitry. Para.0045, i.e., using noise cancellation technique, the ambient noise signals can be used to reduce noise in the audio being played through speakers) further performs a noise reduction on the audio signal. Modified ‘063 teaches a roasting device having audio device. Rundle teaches an audio device having noise cancellation feature. Rundle reference is not from the same field of endeavor as the claimed invention. However, Rundle reference is gear toward to reduce the impact of ambient noise on the audio content (Rundle, para.0005) that is pertinent to the problem faced by the inventor (see para.0021 of instant publication application) which is to filter unnecessary interference noise in the environment. MPEP 2141.01 (a), See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. That is, one of ordinary skill in the audio device art faced with a noise in the audio would look to the solutions for conventional audio cancellation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘063 with Rundle, by adding Rundle’s noise cancellation device to modified ‘063’s audio device, to reduce the impact 

 	 
 	Claims 11-14 and 17-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211).
 	Regarding claim 11, ‘063 discloses “an assisting apparatus” (claim 8) “for bean roasting” (claim 8) comprising: a chamber (Claim 8)
 	‘063 is silent regarding a microphone, being configured to sense sound in a chamber of a bean roasting device to generate an audio signal; a processor, being electrically connected to the microphone, and being configured to receive the audio signal from the microphone and generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window.
 	Wilson et al. teaches “a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9), wherein “the control signal indicates the time point representing one of a crack start time point, an intensive stage of cracking, and a crack end time point” (fig.9 shows the crack rate in relation to the time based on the acoustic monitoring or see para.0065, i.e., the first track progresses from just before 400s within the roast and ends at about 600s. Examiner interpreted that the crack start time point is at about 400s, an intensive stage of cracking is between 650s-700s, and a rack end time point is at about 740s). ‘063 teaches bean roasting device. Wilson et al. teaches bean roasting device. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘603 with Wilson et al., by adding Wilson’s microphone and program to ‘063, to provide process control to achieve a desired final product (abstract and para.0008) as taught by Wilson et al.
 	Regarding claim 12, modified ‘063 discloses “a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (‘063, Claims 2 and 9).
 	Regarding claim 13, modified ‘063 discloses “a display panel electrically connected to the processor, wherein the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (‘063, Claims 3 and 10).
 	Regarding claim 14, modified ‘063 discloses “a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (‘063, Claims 4 and 11).
 	Regarding claim 17, modified ‘063 discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal to calculate a total signal energy value of the to-be-analyzed signal in a time domain, and the Wilson, para.0070, i.e., a total signal energy value is interpreted as an energy value that can be a threshold value such as 300 cracks/min. It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation). It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation.
 	Regarding claim 18, modified ‘063 discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal and transforms the to-be-analyzed signal into a frequency-domain signal to calculate a total signal energy value of the frequency-domain signal on a particular frequency band, and the energy value is the total signal energy value” (Wilson, para.0011, i.e., using frequency domain processing and para.0062, i.e., a first crack contains more low frequency content, with a spectral peak at about 500 Hz. Examiner interpreted that a total signal energy value is the energy value and the frequency). It would be obvious that the peak frequency is the result of the calculation in order calculate the peak frequency value with respect to time. 


 	Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) and Enomoto (US 5,387,256).
 	Regarding claim 22, ‘063 is silent regarding a discharge port and a discharge port control element, wherein the discharge port control element is electrically connected to the processor and the processor further transmits the control signal to the discharge port control element to make the discharge port control element open the discharge port to discharge a plurality of coffee beans in the chamber.
 	Enomoto teaches “a discharge port and a discharge port control element” (col.3 at lines 43-47, i.e., a coffee bean discharge door 15 is provided at a section of the bottom of the container, and this door is designed so that it can be opened and closed by a solenoid 16. This suggest that the door can be used to open and closed the opening or discharge port in order to discharge the coffee beans), wherein the discharge port control element is electrically connected to “the processor” (col.7 at lines 27-33, i.e., all the power components and the controls are electrical, and a power cord is provided for connecting the unit to a wall outlet. The electronic control unit 80 is connected to and controls all of the functions (including those of the roaster) of the coffee maker) and “the processor further transmits the control signal to the discharge port control element to make the discharge port control element open the discharge port to discharge a plurality of coffee beans in the chamber” (as explained above in col.7 at lines 27-33 the processor 80 is configured to control all power component such as solenoid 16 of the door 15 for opening or closing the door in the chamber 11). ‘063 teaches coffee roaster. Enomoto teaches coffee roaster. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘063 with Enomoto, by adding Enomoto’s discharge door and temperature sensor in connection with ‘063 controller, to allow automatic discharge the coffee beans when the roasting is reached at proper temperature (col.3 at lines 43-50) as taught by Enomoto. 
 	 

 	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) as applied in claims 11-14 and 17-18 above, and further in view of Logan et al. (US 2016/0198885).
Regarding claim 15, modified ‘063 discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone) “to adjust the threshold” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Wilson et al., para.0010-0011 discuss about the feedback signal to the processor is used to compare real-time data to the pre-stored data in order to match or follow the desired roasting profile. This suggest or implies that the roasting profile of the acoustic data (i.e., threshold or tolerance) can be modified or adjusted because the acoustic data constitutes the acoustic tolerance in order to determine the first and second crack of the beans. Para.0009, 0012 discuss about the tolerance of the acoustic data). ‘063 teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘063 with Logan, by adding Logan et al.’s transceiver to modified ‘063’s device, to provide communication with mobile device to 


 	Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) as applied in claims 11-14 and 17-18 above, and further in view of Rundle (US 2014/0146976).
 	Regarding claim 19, modified ‘063 discloses all the features of claim limitations as set forth above except for the processor further performs a noise reduction on the audio signal.
 	Rundle teaches “the processor” (para.0036, i.e., control circuitry 32 may be implemented using one or more integrated circuits such as microprocessors … include noise cancellation circuitry and other audio processing circuitry. Para.0045, i.e., using noise cancellation technique, the ambient noise signals can be used to reduce noise in the audio being played through speakers) further performs a noise reduction on the audio signal. Modified ‘063 teaches a roasting device having audio device. Rundle teaches an audio device having noise cancellation feature. Rundle reference is not from the same field of endeavor as the claimed invention. However, Rundle reference is gear toward to reduce the impact of ambient noise on the audio content (Rundle, para.0005) that is pertinent to the problem faced by the inventor (see para.0021 of instant publication application) which is to filter unnecessary interference noise in the environment. MPEP 2141.01 (a), Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. That is, one of ordinary skill in the audio device art faced with a noise in the audio would look to the solutions for conventional audio cancellation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘063 with Rundle, by adding Rundle’s noise cancellation device to modified ‘063’s audio device, to reduce the impact of ambient noise on the audio content (para.0005) as taught by Rundle. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of reducing the impact of ambient noise on the audio content (para.0005) as taught by Rundle.
This is a provisional nonstatutory double patenting rejection.



Claim Objections
 	Claims 1-5 and 7-9 are objected to because of the following informalities:  
 	(1) Claim 1 does not end with a period because MPEP require each claim begins with a capital letter and ends with a period.
 	Appropriate correction is required.



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 102 a1 as being anticipated by Wilson et al. (US 2016/0120211).
	Regarding claim 1, Wilson et al. discloses “an assisting apparatus” (130 and 160) “for bean roasting” (abstract), comprising:
 	“a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to receive the audio signal from the microphone” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9), wherein “the control signal indicates the time point representing one of a crack start time point, an intensive stage of cracking, and a crack end time point” (fig.9 shows the crack rate in relation to the time based on the acoustic monitoring or see para.0065, i.e., the first track progresses from just before 400s within the roast and ends at about 600s. Examiner interpreted that the crack start time point is at about 400s, an intensive stage of cracking is between 650s-700s, and a crack end time point is at about 740s. See annotated fig.9 for better explanation).
 	Regarding claim 3, Wilson et al. discloses “a display panel” (Wilson et al., 240) electrically connected to “the processor” (Wilson et al., 210 and para.0036), wherein “the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (Wilson et al., para.0036 and para.0036 and para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time).
	Regarding claim 11, Wilson et al. discloses “an assisting apparatus” (130 and 160) “for bean roasting” (abstract), comprising:
 	“a chamber” (110);
 	“a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting); and
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to receive the audio signal from the microphone” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9),
 	wherein “the control signal indicates the time point representing one of a crack start time point, an intensive stage of cracking, and a crack end time point” (fig.9 shows the crack rate in relation to the time based on the acoustic monitoring or see para.0065, i.e., the first track progresses from just before 400s within the roast and ends at about 600s. Examiner interpreted that the crack start time point is at about 400s, an intensive stage of cracking is between 650s-700s, and a rack end time point is at about 740s).
 	Regarding claim 13, Wilson et al. discloses “a display panel” (240) electrically connected to “the processor” (210 and para.0036), wherein “the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (para.0036 and para.0036 and para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Riefenstein (US 2013/0302483).
 	Regarding claim 2, modified Wilson et al. discloses all the features of claim limitations as set forth above except for a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal.
 	Riefenstein teaches “the loudspeaker electrically connected to the processor; and wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (para.0069, i.e., food product P can be shown in text on a display, pronounced by controller and a loudspeaker or an image of food product can be shown. Please noted that it would be obvious that the controller electrically connected to the loudspeaker in order to pronounced by the controller and a louspeaker). Wilson et al. teaches a cooking device for roasting. Riefenstein teaches a cooking device for cooking and/or roasting and a controller communicates the loudspeaker in order to pronounce the food product. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made .
 

 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Baarman et al. (US 2007/0221668) and Logan et al. (US 2016/0198885).
 	Regarding claim 4, Wilson et al. discloses all the features of claim limitations as set forth above except for a transceiver electrically connected to the processor, processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment.
 	Baarman et al. teaches “a transceiver” (140) electrically connected to “the processor” (132), wherein “the processor” (132) further transmits the control signal to “the transceiver” (140) to make the transceiver transmit signal to a device” (para.0056, i.e., processor 132 by way of transceiver 140 provides instructions and information to processor 38 so that processor can control the power of a device. Para.0058, i.e., transceiver could be use RFID, Bluetooth, WIFI). Wilson et al. teaches cooking apparatus. Baarman et al. teaches cooking apparatus. It would have been obvious to one of ordinary skill in the art at the 
 	Logan et al. teaches “wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smartphone). Wilson et al. teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Wilson et al. with Logan, by adding Logan et al.’s transceiver to modified Wilson et al.’s device, to provide communication with mobile device to allow user to control the device wirelessly. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating a user to control the cooking device wirelessly.
Regarding claim 5, Wilson et al. discloses  “a transceiver” (Baarman et al., 140) electrically connected to “the processor” (Baarman et al., 132), “wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Baarman et al. teaches the processor and transceiver. Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone) “to adjust the threshold” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Wilson et al., para.0010-0011 discuss about the feedback signal to the processor is used to compare real-time data to the pre-stored data in order to match or follow the desired roasting profile. This suggest or implies that the roasting profile of the acoustic data (i.e., threshold or tolerance) can be modified or adjusted because the acoustic data constitutes the acoustic tolerance in order to determine the first and second crack of the beans. Para.0009, 0012 discuss about the tolerance of the acoustic data). 

 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Riefenstein (US 2013/0302483).
	Regarding claim 7, Wilson et al. discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal to calculate a total signal energy value of the to-be-analyzed signal in a time domain, and the energy value is the total signal energy value” (para.0070, i.e., a total signal energy value is interpreted as an energy value that can be a threshold value such as 300 cracks/min. It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation). It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation by a processor (see figs.3-4).
Regarding claim 8, Wilson et al. discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal and transforms the to-be-analyzed signal into a frequency-domain signal to calculate a total signal energy value of the frequency-domain signal on a particular frequency band, and the energy value is the total signal energy value” (para.0011, i.e., using frequency domain processing and para.0062, i.e., a first crack contains more low frequency content, with a spectral peak at about 500 Hz. Examiner interpreted that a total signal energy value is the energy value and the frequency). It would be obvious that the peak frequency is the result of the calculation in order calculate the peak frequency value with respect to time (see figs.3-4).. 

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Rundle (US 2014/0146976).
 	Regarding claim 9, modified Wilson et al. discloses all the features of claim limitations as set forth above except for the processor further performs a noise reduction on the audio signal.
 	Rundle teaches “the processor” (para.0036, i.e., control circuitry 32 may be implemented using one or more integrated circuits such as microprocessors … include noise cancellation circuitry and other audio processing circuitry. Para.0045, i.e., using noise cancellation technique, the ambient noise signals can be used to reduce noise in the audio being played through speakers) further performs a noise reduction on the audio signal. Wilson et al. teaches a roasting device having audio device. Rundle teaches an audio device having noise cancellation feature. Rundle reference is not from the same field of Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. That is, one of ordinary skill in the audio device art faced with a noise in the audio would look to the solutions for conventional audio cancellation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson with Rundle, by adding Rundle’s noise cancellation device to Wilson’s audio device, to reduce the impact of ambient noise on the audio content (para.0005) as taught by Rundle. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of reducing the impact of ambient noise on the audio content (para.0005) as taught by Rundle.

 	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Enomoto (US 5,387,256) and Baarman et al. (US 2007/0221668).
 	Regarding claim 21, Wilson et al. discloses all the features of claim limitations as set forth above except for a transceiver electrically connected to the processor wherein the processor further transmits the control signal to the transceiver to make the transceiver transmits another control signal to the bean roasting device to enable the bean roasting device to perform a bean offloading operation. 
col.3 at lines 43-47, i.e., a coffee bean discharge door 15 is provided at a section of the bottom of the container, and this door is designed so that it can be opened and closed by a solenoid 16. This suggest that the door can be used to open and closed the opening or discharge port in order to discharge the coffee beans. col.7 at lines 27-33, i.e., all the power components and the controls are electrical, and a power cord is provided for connecting the unit to a wall outlet. The electronic control unit 80 is connected to and controls all of the functions (including those of the roaster) of the coffee maker). Wilson et al. teaches coffee roaster. Enomoto teaches coffee roaster. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson et al. with Enomoto, by adding Enomoto’s discharge door and temperature sensor in connection with Wilson et al.’s controller, to allow automatic discharge the coffee beans when the roasting is reached at proper temperature (col.3 at lines 43-50) as taught by Enomoto.
 	Baarman et al. teaches “a transceiver” (140), being electrically connected to “the processor” (132), wherein “the processor” (132) further transmits the control signal to “the transceiver” (140) “to make the transceiver transmits another control signal to a device to enable the device to perform an operation” (para.0056, i.e., processor 132 by way of transceiver 140 provides instructions and information to processor 38 so that processor can control the power of a device. Para.0058, i.e., transceiver could be use RFID, Bluthtooth, WIFI). Wilson et al. teaches cooking apparatus. Baarman et al. teaches cooking apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson et al. with Baarman et al., by adding Baarman et al.’s wireless 
 	The combination of Wilson, Enomoto and Baarman et al. would meet the claim limitation of “a transceiver, being electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmits another control signal to the bean roasting device comprising a device to enable the bean roasting device comprising the device to perform a bean offloading operation” because Enomoto teaches is used to teach the processor transmits the control signal to enable the bean roasting device to perform a bean offloading operation. Baarman et al. is used to teach the feature of transceiver in connection to the processor and transmits the signal to another device for performing operation. Wilson et al. teaches coffee roaster. Enomoto teaches coffee roaster. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson et al. with Enomoto, by adding Enomoto’s discharge door and temperature sensor in connection with Wilson et al.’s controller, to allow automatic discharge the coffee beans when the roasting is reached at proper temperature (col.3 at lines 43-50) as taught by Enomoto. Wilson et al. teaches cooking apparatus. Baarman et al. teaches cooking apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson et al. with Baarman et al., by adding Baarman et al.’s wireless control device (transceiver and processor) in communication connection with Wilson et al.’s controller, to allow user to control the and monitor the cooking device .



 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Riefenstein (US 2013/0302483).
 	Regarding claim 12, modified Wilson et al. discloses all the features of claim limitations as set forth above except for a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal.
 	Riefenstein teaches “the loudspeaker electrically connected to the processor; and wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (para.0069, i.e., food product P can be shown in text on a display, pronounced by controller and a loudspeaker or an image of food product can be shown. Please noted that it would be obvious that the controller electrically connected to the loudspeaker in order to pronounced by the controller and a louspeaker). Wilson et al. teaches a cooking device for roasting. Riefenstein teaches a cooking device for cooking and/or roasting and a controller communicates the loudspeaker in order to pronounce the food product. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson et al. with Riefenstein, by adding Riefenstein’s loudspeaker to .
	

 	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view Logan et al. (US 2016/0198885).
 	Regarding claim 14, modified Wilson et al. discloses all the features of claim limitations as set forth above except for a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment.
 	Logan et al. teaches “a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smartphone). Wilson et al. teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 15, modified Wilson et al. discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone) “to adjust the threshold” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Wilson et al., para.0010-0011 discuss about the feedback signal to the processor is used to compare real-time data to the pre-stored data in order to match or follow the desired roasting profile. This suggest or implies that the roasting profile of the acoustic data (i.e., threshold or tolerance) can be modified or adjusted because the acoustic data constitutes the acoustic tolerance in order to determine the first and second crack of the beans. Para.0009, 0012 discuss about the tolerance of the acoustic data). 


 	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211).
 	Regarding claim 17, Wilson et al. discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal to calculate a total signal energy value of the to-be-analyzed signal in a time domain, and the energy value is the total signal energy value” (para.0070, i.e., a total signal energy value is interpreted as an energy value that can be a threshold value such as 300 cracks/min. It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation). It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation.
 	Regarding claim 18, modified Wilson et al. discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal and transforms the to-be-analyzed signal into a frequency-domain signal to calculate a total signal energy value of the frequency-domain signal on a particular frequency band, and the energy value is the total signal energy value” (para.0011, i.e., using frequency domain processing and para.0062, i.e., a first crack contains more low frequency content, with a spectral peak at about 500 Hz. Examiner interpreted that a total signal energy value is the energy value and the frequency). It would be obvious that the peak frequency is the result of the calculation in order calculate the peak frequency value with respect to time. 

 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view Rundle (US 2014/0146976).
Regarding claim 19, modified Wilson et al. discloses all the features of claim limitations as set forth above except for the processor further performs a noise reduction on the audio signal.
 	Rundle teaches “the processor” (para.0036, i.e., control circuitry 32 may be implemented using one or more integrated circuits such as microprocessors … include noise cancellation circuitry and other audio processing circuitry. Para.0045, i.e., using noise cancellation technique, the ambient noise signals can be used to reduce noise in the audio being played through speakers) further performs a noise reduction on the audio signal. Wilson et al. teaches a roasting device having audio device. Rundle teaches an audio device having noise cancellation feature. Rundle reference is not from the same field of endeavor as the claimed invention. However, Rundle reference is gear toward to reduce the impact of ambient noise on the audio content (Rundle, para.0005) that is pertinent to the problem faced by the inventor (see para.0021 of instant publication application) which is to filter unnecessary interference noise in the environment. MPEP 2141.01 (a), See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. That is, one of ordinary skill in the audio device art faced with a noise in the audio would look to the solutions for conventional audio cancellation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson with Rundle, by adding Rundle’s noise cancellation device to Wilson’s audio device, to reduce the impact of ambient noise on the audio content (para.0005) as taught by Rundle. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of reducing the impact of ambient noise on the audio content (para.0005) as taught by Rundle.


 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view Enomoto (US 5,387,256).
 	Regarding claim 22, Wilson et al. is silent regarding a discharge port and a discharge port control element, wherein the discharge port control element is electrically connected to the processor and the processor further transmits the control signal to the discharge port control element to make the discharge port control element open the discharge port to discharge a plurality of coffee beans in the chamber.
 	Enomoto teaches “a discharge port and a discharge port control element” (col.3 at lines 43-47, i.e., a coffee bean discharge door 15 is provided at a section of the bottom of the container, and this door is designed so that it can be opened and closed by a solenoid 16. This suggest that the door can be used to open and closed the opening or discharge port in order to discharge the coffee beans), wherein the discharge port control element is electrically connected to “the processor” (col.7 at lines 27-33, i.e., all the power components and the controls are electrical, and a power cord is provided for connecting the unit to a wall outlet. The electronic control unit 80 is connected to and controls all of the functions (including those of the roaster) of the coffee maker) and “the processor further transmits the control signal to the discharge port control element to make the discharge port control element open the discharge port to discharge a plurality of coffee beans in the chamber” (as explained above in col.7 at lines 27-33 the processor 80 is configured to control all power component such as solenoid 16 of the door 15 for opening or closing the door in the chamber 11). Wilson et al. teaches coffee roaster. Enomoto teaches coffee roaster. It would . 


    PNG
    media_image1.png
    1686
    1037
    media_image1.png
    Greyscale


Response to Arguments
 	Applicant's arguments filed on 10/23/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Double Patenting Rejections … because claims 1-9 and 11-19 are not obvious over the respective cited references under 35 USC 103 as explained below” on pages 7-8 of remark.
 	In response, examiner respectfully disagrees because Wilson’s device is configured to provide the acoustic monitoring of the roast.  Fig.9 shows the amended claim limitation in claims 1 and 11.
 	(2) Applicant argues “drawing objects and specification objections” on page 8 of remark. 
 	In response, examiner agreed the amended claim overcome specification objection and the specification supports the drawing. Thus, the drawing and specification objections are withdrawn. 
 	(3) Applicant argues “35 USC 103 … claim amendments … argument … Wilson is silent about how to determine the precise roasting stages of beans (i.e., a start stage, an intensive stage and an end stage of the first crack or the second crack)” on pages 9-11 of remark. 
 	In response, examiner respectfully disagrees because fig.9 of Wilson shows cracking in relation to time graph so that examiner can interpret initial or start cracking time point (at about 400s), an intensive stage of cracking (i.e., can be duration where .  


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761